Exhibit 10.1

 

LOAN AGREEMENT

(Revolving Line of Credit Loan and Term Loan)

 

This Loan Agreement (the “Agreement”) is dated for reference purposes as of
August 19, 2005, between POORE BROTHERS, INC., a Delaware corporation (the
“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(the “Bank”).

 

Unless defined elsewhere in this Agreement, defined terms used herein have the
meanings given them in the Definitions Section hereof.

 

Factual Background

 

A.            Bank has agreed to extend credit and/or other financial
accommodations to Borrower a follows: (1) Bank has agreed to make a revolving
line of credit loan (“Facility 1”) to Borrower in the maximum principal amount
of Five Million and No/100 Dollars ($5,000,000.00) (the “Facility 1 Maximum
Committed Amount”), and (2) Bank has agreed to make a term loan (“Facility 2”)
to Borrower in the principal amount of Seven Hundred Fifty Six Thousand Six
Hundred Two and 56/100 Dollars ($756,602.56) (each, individually, a “Loan” and
collectively, the “Loans”).  Borrower will use Facility 1 and Facility 2 to
refinance existing indebtedness of Borrower to Bank and for working capital of
Borrower.

 

B.            Borrower is executing (1) a promissory note payable to Bank
evidencing Facility 1 (the “Facility 1 Note”) and a promissory note payable to
Bank evidencing the Facility 2 (the “Facility 2 Note”).  Facility 1 and Facility
2 will be secured by a Security Agreement covering all business assets of
Borrower. The Facility 1 Note and the Facility 2 Note are herein collectively
referred to as the “Notes.”

 

C.            The following parties have each agreed to guaranty all or certain
of Borrower’s obligations to Bank in accordance with one or more Guaranties:

 

(1)           La Cometa Properties, Inc., an Arizona corporation (“La Cometa”)

 

(2)           Poore Brothers - Bluffton, LLC, a Delaware limited liability
company (the “PBC”)

 

(3)           Tejas PB Distributing, Inc., an Arizona corporation (“Tejas”)

 

(4)           Boulder Natural Foods, Inc., an Arizona corporation (“Boulder”)

 

(5)           BN Foods Inc., a Colorado corporation (“BN Foods”)

 

D.            This Agreement and the Notes, together with all of their exhibits
(if any), and all other documents which evidence, guaranty, secure, or otherwise
pertain to the Credit Facilities, including the Loans, collectively constitute
the “Loan Documents.”

 

THEREFORE, Bank and Borrower agree as follows:

 

Agreement

 

Definitions:  The following capitalized words and terms shall have the meanings
set forth in the “Factual Background” section above, or if not defined therein,
shall have the following meanings when used in this Agreement.  All references
to dollar amounts shall mean amounts in lawful money of the United States of
America.  Words and terms used in the singular shall include the plural, and the
plural shall include the singular, as the context may require.  The term
“Guarantor,” as used in this Agreement and the other Loan Documents shall apply
only if any such party exists, and should be ignored if inapplicable.

 

“Account” means Borrower’s checking account number 151701212137 at Bank.

 

1

--------------------------------------------------------------------------------


 

“Affiliate of” or “affiliated with” means in control of, controlled by or under
common control with.

 

“Capital Expenditures” shall mean the aggregate amount of all purchases or
acquisitions of fixed assets, including real estate, motor vehicles, equipment,
fixtures, leases and any other items that would be capitalized on the books of
Borrower under GAAP.

 

“Covered by Insurance” is when defense of a lawsuit has been tendered to the
applicable insurance carrier under a valid insurance policy that provides
coverage with respect to the claim and has a deductible amount of less than Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), such insurance carrier
has accepted such tender of defense, and such insurance carrier proceeds with
such defense without denying liability for any part of such claim which could
result in liability of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) or more to Borrower or any Guarantor.

 

“Credit Facilities” means all extensions of credit from the Bank to Borrower,
whether now existing or hereafter arising, including but not limited to the
Loans described in Recital A above.

 

“Default Rate” has the meaning given it in the Note; provided, however, that if
a default rate is not used or defined in the Note, “Default Rate” shall mean a
per annum interest rate of five percent (5%) in excess of the rate of interest
charged from time to time under the Note.  If more than one Note Rate (as such
term is defined below) applies, the “Default Rate” shall mean a per annum
interest rate of five percent (5%) in excess of the highest Note Rate.

 

“EBITDAR” means, for Borrower for the applicable period, net income, plus
interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense, plus rent or lease expense, plus One-Time Expenses, minus
One-Time Income Items.

 

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the United States Securities and Exchange Commission or
any replacement system.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

 

“Events of Default” means those events of default set forth in Section 5.1
(each, an “Event of Default”).

 

“Facility 1” has the meaning set forth in Recital A above.

 

“Facility 1 Expiration Date” has the meaning set forth in Section 2.2 below

 

“Facility 1 Maximum Committed Amount” has the meaning set forth in Recital A
above.

 

“Facility 1 Note” has the meaning set forth in Recital B above.

 

“Facility 2” has the meaning set forth in Recital A above.

 

“Facility 2 Note” has the meaning set forth in Recital B above.

 

“Fixed Charge Coverage Ratio” means, for Borrower, (a) EBITDAR minus cash taxes,
cash dividends, and Unfinanced Capital Expenditures, divided by (b) the sum of
all required principal payments (on short and long term debt and capital
leases), interest and rental or lease expense.

 

“GAAP” means generally accepted accounting principles, consistently applied.

 

“Guarantor” means, each person or entity guaranteeing all or any portion of
Borrower’s obligations under the Loan Documents, or all or any portion of any
other party’s obligations under the Loan Documents, pursuant to a Guaranty,
including those parties described in Recital C above (collectively, the
“Guarantor” or “Guarantors”).  “Guarantor” also means any indemnitor under any
indemnity agreement.

 

2

--------------------------------------------------------------------------------


 

“Guaranty” means, each guaranty executed or required to be executed in favor of
Bank in connection with any of the Credit Facilities, including each continuing
guaranty, payment guaranty, payment and performance guaranty, or other guaranty
or indemnity agreement (collectively, the “Guaranty” or “Guaranties”).

 

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as “www.poorebrothers.com” or such other universal resource locator
that the Borrower shall designate in writing to Bank as its corporate home page
on the World Wide Web.

 

“Hazardous Substance” means and includes any substance, material, or waste,
including asbestos, petroleum, and petroleum products (including crude oil),
that is or becomes designated, classified, or regulated as “toxic” or
“hazardous” or a “pollutant,” or that is or becomes similarly designated,
classified, or regulated, under any federal, state, or local law, regulation, or
ordinance, but does not include any such substance that is a customary and
ordinary household, cleaning, or office product used by Borrower or any tenant
or agent of Borrower, provided such use is in accordance with applicable
hazardous materials laws and regulations..

 

“Indemnified Costs” means all actual or threatened liabilities, claims, actions,
causes of action, judgments, orders, damages (including foreseeable and
unforeseeable consequential damages), costs, expenses, fines, penalties and
losses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Bank’s counsel), including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work (with respect to any property), or any resulting
damages, harm, or injuries to the person or property of any third parties or to
any natural resources, excepting those arising out of, or resulting, solely from
the applicable Indemnified Party’s gross negligence or willful misconduct.

 

“Indemnified Parties,” means Bank, its parent, subsidiary, and any affiliated
companies, any assignees of any of Bank’s interest in any of the Credit
Facilities or the Loan Documents, any owners of participation or other interests
in any of the Credit Facilities or the Loan Documents, and the officers,
directors, employees, and agents of each of them (each individually, an
“Indemnified Party”).

 

“Insolvency Payments” means all monetary obligations incurred or accrued during
the pendency of any Insolvency Proceeding regardless of whether allowed or
allowable in such proceeding.

 

“Insolvency Proceeding” means any bankruptcy, receivership, or other voluntary
or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships.

 

“Loan” and “Loans” have the meanings set forth in Recital A above.

 

“Notes” means all promissory notes, instruments, reimbursement agreements, or
other contracts or agreements evidencing the terms and conditions of the
Obligations, including the Facility 1 Note and the Facility 2 Note.

 

“One-Time Expense” means, for the applicable period, any item of expense that
Bank determines in its sole and absolute discretion is a non-recurring, one-time
expense (collectively, “One-Time Expenses”)

 

“One-Time Income” means, for the applicable period, any item of income that Bank
determines in its sole and absolute discretion is a non-recurring, one-time
income item (collectively, “One-Time Income Items”).

 

“Request for Credit” means a written request signed by Borrower requesting a
disbursement of funds under this Agreement (or a telephonic or Telefax request
as allowed pursuant to the terms of this Agreement), together with such
documentation and information as Bank may require and meeting the requirements
set forth in this Agreement and the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

“Requirements” means all existing and future laws, regulations, orders, codes,
restrictions, and requirements of, and all permits and approvals from, and
agreements with and commitments to, all governmental, judicial, or legal
authorities having jurisdiction over Borrower’s business.

 

“Security Agreement” means any pledge, assignment, or grant of a security
interest in favor of Bank of all of any portion of Borrower’s assets, including
the assignment and security interest created in favor of Bank pursuant to that
certain Security Agreement (Blanket - All Business Assets) being executed by
Borrower in favor of Bank dated of even date herewith.  Each Security Agreement
shall be in form and substance acceptable to Bank.

 

“Surrendered Payments” means, collectively, the amount of any payments made to
Bank or any other party on behalf of Borrower (including payments resulting from
liquidation of collateral) which are recovered from the Bank by a trustee,
receiver, creditor, or other party pursuant to applicable federal or state law.

 

“Tangible Net Worth” means (1) the total of all assets properly appearing on the
balance sheet of Borrower in accordance with GAAP, less (2) the sum of (i)   the
book amount of all such assets which would be treated as intangibles under GAAP,
including, without limitation, all such items as goodwill, trademarks, trademark
rights, trade names, trade name rights, brands, copyrights, patents, patent
rights, licenses, deferred charges and unamortized debt discount and expenses,
(ii) any write-up in the book value of any such assets resulting from a
revaluation thereof subsequent to the date of the Agreement, (iii) all reserves
which have not already been deducted in calculating total assets on Borrower’s
balance sheet, including reserves for depreciation, depletion, insurance, and
inventory valuation, but not including contingency reserves not allocated for
any particular purpose and not deducted from assets, (iv) the amount, if any, at
which any shares of stock of Borrower appear on the asset side of such balance
sheet, (v) all liabilities of Borrower shown on such balance sheet, (vi) all
investments in foreign affiliates and non-consolidated domestic affiliates, and
(vii) all accounts or notes due to Borrower from any shareholder, director,
officer, employee or affiliate of Borrower or from any relative of such party.

 

“Unfinanced Capital Expenditures” means, for the applicable period, the sum
calculated as follows:  (a) all Capital Expenditures of Borrower, minus (b) all
new financing received or assumed by Borrower to fund such Capital Expenditures.

 

“Unmatured Event of Default” means an event that, with notice or the passage of
time, or both, could become an Event of Default.

 

“Unused Commitment Fee” has the meaning set forth in Section 2.2.

 

1.             Conditions Precedent to Closing and Disbursements.

 

1.1          Conditions to Closing.  Before Bank becomes obligated to close the
Loans herein contemplated or make any disbursement under this Agreement, the
following closing conditions shall have been satisfied at Borrower’s sole cost
and expense in a manner acceptable to Bank in its sole and absolute discretion.
No waiver of any closing condition is effective unless expressly made in writing
by Bank.

 

(a)           Financial Statements of Borrower and Other Financial Information. 
Borrower shall have delivered to Bank all financial statements and other
financial information currently required under the Loan Documents, certified as
being true, correct, and complete in all material respects by an authorized
officer, manager, member, or general partner of Borrower or other applicable
parties.

 

(b)           Organizational Documents and Certificates.  Borrower shall have
delivered to Bank, for each party to each of the Loan Documents:

 

(i)            All organization documents and evidence of due formation and good
standing requested by Bank in its sole and absolute discretion.

 

(ii)           All resolutions, certificates of authority, incumbency
certificates, or other evidence of authorization requested by Bank in its sole
and absolute discretion.

 

4

--------------------------------------------------------------------------------


 

(iii)          Evidence of such party’s Federal Tax Identification Number.

 

(iv)          An Article 9 Certificate in form and substance acceptable to Bank.

 

(c)           Loan Documents and Other Items.  Borrower shall have duly executed
or obtained the due execution of, and delivered to Bank, all Loan Documents and
other items required by Bank to be executed in connection with the Loans,
including but not limited to this Agreement, the Note, the Security Agreement
required hereunder, UCC-1 financing statements, and any and all other such
documentation otherwise required by Bank to fulfill the purposes of this
Agreement.

 

(d)           Security Interests Perfected.  Bank’s security interest in all
property pledged as collateral security for the Loans, as described in one or
more Security Agreements executed by Borrower, and/or any third party pledgor,
in favor of Bank, shall have been duly perfected in a first-priority lien
position.

 

(e)           Insurance.  Borrower shall have provided evidence that there is in
effect all insurance required by Bank pursuant to this Agreement and the other
Loan Documents, written by insurers, and in form and in amount satisfactory to
Bank in its sole and absolute discretion.

 

(f)            Accounts Opened.  Borrower shall have opened all accounts
required pursuant to the Loan Documents, if any.

 

(g)           No Default.  No event shall have occurred and be continuing which
would constitute a default or Event of Default (as defined in the applicable
document) or an Unmatured Event of Default under any of the Loan Documents.

 

(h)           Miscellaneous.  Borrower shall have delivered to Bank any other
item reasonably deemed necessary by Bank and shall have fulfilled any other
condition reasonably required by Bank to fulfill the intention of this Agreement
and any Loan commitment issued to Borrower.

 

1.2          Conditions to Each Disbursement.  Before Bank becomes obligated to
make any disbursement of funds or to extend any credit or make any financial
accommodation under this Agreement, the following conditions shall have been
satisfied at Borrower’s sole cost and expense in a manner acceptable to Bank in
its sole and absolute discretion.  No waiver of any condition is effective
unless expressly made in writing by Bank.

 

(a)           Closing Conditions.  All closing conditions set forth above shall
have been satisfied, and shall be and remain satisfied as of the date of any
disbursement of funds or extension any credit, or shall have been waived or
deferred by Bank in its sole and absolute discretion.

 

(b)           Request for Credit.  For each disbursement or extension of credit
under this Agreement, Bank shall have received a complete and accurate Request
for Credit from Borrower as described below, and Bank shall have determined that
all conditions contained in this Agreement to the disbursement set forth in the
Request for Credit have been met.

 

(c)           Representations.  All representations and warranties of Borrower
under this Agreement and the other Loan Documents shall be true and correct in
all material respects on and as of the date of any disbursement of funds or
extension any credit.

 

5

--------------------------------------------------------------------------------


 

2.             Credit Facilities.

 

2.1          Scope.  The agreement governs Facility 1 and Facility 2, and covers
other Credit Facilities, unless otherwise agreed to in writing by Bank and
Borrower or prohibited by applicable law.  If Bank and Borrower have entered
into, or in the future enter into, a separate agreement regarding any Credit
Facility other than Facility 1 and Facility 2, in the event of a conflict
between the terms of this Agreement and the terms of the other separate written
loan agreement or other agreement as to such Credit Facility, the terms of that
separate agreement as to such Credit Facility shall control.

 

2.2          Facility 1 - Revolving Line of Credit Loan.

 

(a)           Revolving Line of Credit.  Facility 1 is a revolving line of
credit.  During the availability period, Borrower may repay principal amounts
and reborrow them.

 

(b)           Availability Period.  The Facility 1 line of credit is available
between the date of this Agreement and June 30, 2007 (the “Facility 1 Expiration
Date”) unless Borrower is in default.

 

(c)           Maturity Date.  The maturity date of Facility 1 is June 30, 2007
(the “Facility 1 Maturity Date”).  All sums owing under Facility 1 shall be due
and payable no later than the Facility 1 Maturity Date.

 

(d)           Facility 1 Interest Rate and Repayment Terms.  All advances under
Facility 1 shall bear interest at the interest rate set forth in the Facility 1
Note.  The Borrower shall repay Facility 1 pursuant to the terms of the Facility
1 Note.

 

(e)           Unused Commitment Fee.  Borrower shall pay to Bank an unused
commitment fee (the “Unused Commitment Fee”) on the average daily unused portion
of Facility 1 at the rate of one-eighth of one percent (0.125%) per annum, such
fee calculated quarterly and payable in arrears by Borrower, in immediately
available funds, within fifteen (15) days after the end of each calendar quarter
for which the fee is owing.

 

2.3          Facility 2 - Term Loan.

 

(a)           Term Loan.  Facility 2 is a term loan.  The Facility 2 Loan Amount
shall be disbursed concurrently with the closing of the Loans in a single
disbursement (unless otherwise agreed by Bank).  Borrower may not reborrow
principal amounts repaid under Facility 2.

 

(b)           Maturity Date.  The maturity date of Facility 2 is July 1, 2006
(the “Facility 1 Maturity Date”).  All sums owing under Facility 1 shall be due
and payable no later than the Facility 1 Maturity Date.

 

(d)           Facility 2 Interest Rate and Repayment Terms.  All advances under
Facility 2 shall bear interest at the interest rate set forth in the Facility 2
Note.  The Borrower shall repay Facility 2 pursuant to the terms of the Facility
2 Note.

 

2.4          Disbursements.

 

(a)           Disbursement to Pay Fees and Costs; Debit of Loans at Closing. 
Acting in its reasonable discretion, Bank may use loan funds to pay fees owing
to Bank, interest on the Credit Facilities, legal fees and expenses of Bank’s
attorneys which are payable by Borrower, and such other sums as may be owing
from time to time by Borrower to Bank with respect to the Credit Facilities, all
without further notice to or authorization by Borrower.  Bank at its option may
make any such payment on Borrower’s behalf by (a) debiting loan funds in the
amount of the payment and disbursing such amount to itself, or (b) disbursing
all or part of the payment amount into the Account (if any), and then either
debiting the Account (if any) or invoicing Borrower in the amount of the
payment(s).  As of the day the Loans close, Bank is authorized to make payments
on Borrower’s behalf by debiting loan funds and disbursing such amounts to
itself for all costs and expenses payable by Borrower to Bank pursuant to the
terms of this Agreement, if such have not been received by Bank in immediately
available funds directly from Borrower’s own funds.

 

6

--------------------------------------------------------------------------------


 

(b)           Interest on Disbursements.  Interest on each disbursement, whether
initiated by Borrower or Bank, shall be payable from the time Bank debits loan
funds in the amount of such disbursement.

 

(c)           Requests for Credit.   Each request for an extension of credit
will be made in writing in a manner acceptable to the Bank, or by another means
acceptable to the Bank (each, a “Request for Credit”).  Borrower authorizes
either Richard Finkbeiner or David Gramza to sign all Requests for Credit and
other documents in connection with the administration of the Credit Facilities. 
Borrower represents and warrants to Bank that the following signatures are
specimen signatures of the persons named in the preceding sentence:

 

 

/s/ Rick Finkbeiner

 

/s/ David A. Gramza

 

 

Rick Finkbeiner

David Gramza

 

(d)           Disbursements Into Account.  Unless Bank and Borrower have
otherwise agreed in writing, Bank shall make disbursements into the Account.

 

(e)           Telephone and Telefax Authorization.

 

(i)            The Bank may honor telephone or telefax instructions for advances
or repayments given by any one of the individual signer(s) of this Agreement or
a person or persons authorized by any one of the signer(s) of this Agreement.

 

(ii)           Advances will be deposited in and repayments will be withdrawn
from the Account, or such other of the Borrower’s accounts with the Bank as
designated in writing by the Borrower.

 

(iii)          The Borrower indemnifies, defends, and holds Bank and all
Indemnified Parties harmless from all liability, loss, and costs in connection
with any act resulting from telephone or telefax instructions it reasonably
believes are made by any individual authorized by the Borrower to give such
instructions. This indemnity shall survive the termination of Agreement and/or
the payment in full of any and all Credit Facilities.

 

2.5          Disbursement Conditions.

 

(a)           Fulfillment of Conditions.  Bank need not make any disbursement
under any of the Credit Facilities until Borrower fulfills all conditions of the
Loan Documents, at Borrower’s sole cost and expense and in a manner acceptable
to Bank in it sole and absolute discretion (unless another standard is
specified) including the closing and disbursement conditions set forth in
Section 1 above.  If Bank makes a disbursement before fulfillment of one or more
required conditions, that disbursement alone shall not be a waiver of such
conditions, and Bank reserves the right to require their fulfillment before
making any subsequent disbursements.  Bank shall have no obligation to disburse
any loan funds or make an financial accommodations to or for Borrower if an
Event of Default has occurred or an Unmatured Event of Default has occurred and
is continuing.

 

(b)           Deferral of Conditions; Conditions Subsequent.  If Borrower has
not fulfilled all closing and disbursement conditions prior to the date set for
closing the Loans, Bank, at its option, may close the Loan and may disburse some
or all loan funds subject to Borrower’s compliance with any or all such
condition(s) as conditions subsequent to the closing.  In such event, Bank shall
notify Borrower of the conditions subsequent that must be met and the time
period(s) within which Borrower is required to comply.  If no time period for
compliance is specified by Bank as to any condition subsequent, then Borrower
shall comply with such condition subsequent within thirty (30) days of the date
of closing of the Loans.  Failure of Borrower to comply with all conditions
subsequent within the applicable time periods shall be an Event of Default
hereunder.

 

7

--------------------------------------------------------------------------------


 

2.6          Automatic Deduction.

 

(a)           Payments and Fees.  Borrower agrees that payments and fees due
from Borrower to Bank on the Notes and/or pursuant to the terms of this
Agreement or other Loan Documents (each a “Payment” and collectively,
“Payments”), including any Unused Commitment Fees due hereunder, will be
deducted automatically on the due date from the Account.

 

(b)           Date of Debit.  Bank will debit the Account on the dates that
Payments become due.  If a due date does not fall on a Banking Day (as such term
is defined in the Note), Bank will debit the Account on the first Banking Day
following the due date.

 

(c)           Maintenance of Funds.  Borrower will maintain sufficient funds in
the Account on the dates Bank enters debits authorized by this Agreement.  If
there are insufficient funds in the Account on the date Bank enters any debit
authorized by this Agreement, the debit will be reversed.

 

(d)           Security.  Borrower hereby grants to Bank a security interest in
the Account, and any other accounts from which Borrower may hereafter authorize
Bank to debit payments due on the Credit Facilities, for the purpose of securing
the payment of amounts Bank is authorized to deduct from the Account or such
other accounts.  The security interest is granted only to the extent of such
authorized deductions, and does not create a lien to secure any other obligation
owed by Borrower to Bank, whether under this Agreement or otherwise.

 

3.             Covenants of Borrower.   Borrower promises to keep each of the
covenants set forth below, unless Bank has waived compliance in writing.

 

3.1          Compliance with Laws; Maintenance of Business.  Borrower shall (a)
comply with Requirements and shall maintain its existence and business
operations in accordance therewith, (b) pay its debts and obligations when due
under normal terms, and pay on or before their due date, all taxes, assessments,
fees, and other governmental monetary obligations (except as may be contested in
good faith by proper proceedings if properly reflected on Borrower’s books, and
(c) comply with the terms of any and all agreements entered into by Borrower
with respect to its business operations, including but not limited to all
franchise, licensing, or similar contracts or agreements, unless the failure to
comply would not a have materially adverse effect on Borrower’s business,
Borrower’s financial condition, or Borrower’s ability to repay the Credit
Facilities.

 

3.2          Taxes; Additional Costs.  Borrower shall not deduct any taxes from
any payments it makes to the Bank.  If any government authority imposes any
taxes on any payments made by Borrower, Borrower shall pay the taxes and shall
also pay to the Bank, at the time interest is paid, any additional amount which
the Bank specifies as necessary to preserve the after-tax yield the Bank would
have received if such taxes had not been imposed.  Upon request by the Bank, the
Borrower will confirm that it has paid the taxes by giving the Bank official tax
receipts (or notarized copies) within thirty (30) days after the due date. 
However, the Borrower will not pay the Bank’s net income taxes.  Additionally,
Borrower shall pay the Bank, on demand, for the Bank’s costs or losses arising
from any statute or regulation, or any request or requirement of a regulatory
agency.  The costs and losses (a) will be allocated to the loan in a manner
determined by the Bank, using any reasonable method, and (b) include the
following: (i) any reserve or deposit requirements, and (ii) any capital
requirements relating to the Bank’s assets and commitments for credit.

 

3.3          Insurance.

 

(a)           Borrower shall provide, maintain, and keep in force at all times
until the Credit Facilities are paid in full and no further credit or financial
accommodations are available to Borrower thereunder, any and all insurance Bank
may from time to time require, covering (i) property damage (including loss of
use and occupancy) to any of the Borrower’s properties, (ii) public liability
insurance including coverage for contractual liability, product liability and
workers’ compensation, and (ii) any other insurance which is usual for the
Borrower and/or Borrower’s business, all such insurance to be satisfactory to
Bank as to amount, nature, and carrier.  Such insurance may include (A)
comprehensive liability insurance naming Bank as an additional insured, on an
“occurrence” basis against claims for “personal injury” liability, including
bodily injury, death, or

 

8

--------------------------------------------------------------------------------


 

property damage liability, with limits of not less than those required under
current Bank policy, such insurance to be primary and noncontributory with any
other insurance carried by Bank, and (B) such policy or policies of worker’s
compensation insurance as may be required by applicable worker’s compensation
insurance laws (including employer’s liability insurance, if required by Bank),
covering all employees of Borrower.

 

(b)           All policies of insurance required by Bank shall be issued by
companies approved by Bank having an A.M. Best’s rating acceptable to Bank, with
limits, coverage, forms, deductibles, inception and expiration dates and
cancellation provisions acceptable to Bank.  An approval by Bank is not, and may
not be deemed to be, a representation of the solvency of any insurer or the
sufficiency of any amount of insurance.  Each policy of insurance required under
the Loan Documents shall provide that it may not be modified or canceled without
at least thirty (30) days’ prior written notice to Bank.  When any required
insurance policy expires, Borrower shall furnish Bank with proof acceptable to
Bank that the policy has been reinstated or a new policy issued, continuing in
force the insurance covered by the expired policy.  Borrower shall also furnish
evidence satisfactory to Bank that all premiums for such policy have been paid
within thirty (30) days of renewal or issuance.  If Bank fails to receive such
proof and evidence, Bank has the right, but not the obligation, to obtain
current coverage and advance funds to pay the premiums for it.  Borrower shall
repay Bank immediately on demand for any advance for such premiums, which will
be an additional loan to Borrower bearing interest at the Default Rate.  At
Bank’s request, Borrower shall supply Bank with an original, countersigned
original, or certified copy of any policy.

 

3.4          Payment of Expenses.  Borrower shall pay Bank’s reasonable costs
and expenses incurred in connection with the making, disbursement, and
administration of the Credit Facilities.  Borrower shall also pay any and all of
Bank’s costs and expenses incurred in connection with any revisions, extensions,
renewals, or “workouts” of any of the Credit Facilities, and in the exercise of
any of Bank’s rights or remedies under this Agreement.  Such costs and expenses
include charges for document review and preparation, reasonable legal fees and
expenses of Bank’s counsel, and any other reasonable fees and costs for
services, regardless of whether such services are furnished by Bank’s employees
or agents or independent contractors.  Borrower acknowledges that amounts
payable under this Section are not included in any loan or commitment fees for
any of the Credit Facilities.  All such sums incurred by Bank and not
immediately reimbursed by Borrower will be considered an additional loan to
Borrower bearing interest at the Default Rate.

 

3.5          Financial and Other Information.  Borrower shall keep true and
correct financial books and records, using GAAP, or such other accounting
principles as Bank in its reasonable judgment may find acceptable from time to
time.  Borrower shall provide to Bank the following:

 

(a)           Annual Financial Statements; Annual Report on Form 10-K.  Via
either the Edgar System or Borrower’s Home Page, within ninety (90) days after
the filing of Borrower’s Annual Report on Form 10-K for the fiscal year then
ended with the Securities and Exchange Commission, the financial statements for
such fiscal year as contained in such Annual Report on Form 10-K and, as soon as
it shall become available, the annual report to shareholders of the Borrower for
the fiscal year then ended.

 

(b)           Interim Financial Statements; Quarterly Report on Form 10-Q.  For
each fiscal quarter other than the last fiscal quarter of each fiscal year, via
the Edgar System or Borrower’s Home Page, within forty-five (45) days after the
filing of its Quarterly Report on Form 10-Q for the fiscal quarter then ended
with the Securities and Exchange Commission, copies of the financial statements
for such fiscal quarter as contained in such Quarterly Report on Form 10-Q

 

(c)           Other Reports.  Via either the Edgar System or Borrower’s Home
Page, promptly after the same become publicly available, copies of all periodic
reports, proxy statements, and other materials filed by Borrower or any
Affiliate of Borrower with the Securities and Exchange Commission or any
governmental authority succeeding to any or all of the functions of the
Securities and Exchange Commission.

 

(d)           Compliance Certificate.  Within forty-five (45) days after the end
of each fiscal quarter, a certificate in the form attached hereto as Exhibit A
(each, a “Compliance Certificate”), executed by Borrower’s chief financial
officer or other officer or person acceptable to Bank, certifying (1) that
Borrower is in compliance with the financial covenants set forth in this
agreement, including the minimum Tangible Net

 

9

--------------------------------------------------------------------------------


 

Worth, Fixed Charge Coverage Ratio, and current ratio requirements set forth in
Sections 3.16, 3.17, and 3.18 below, (2) that the representations and warranties
set forth in the Agreement are true and correct as of the date of the
certificate, and (3) that, as of the date of the certificate, no default or
Event of Default, or Unmatured Event of Default, has occurred and is continuing
under the Agreement.

 

(e)           Other Information.  Promptly upon the request of Bank, such other
information as Bank may reasonably request concerning the affairs and properties
of Borrower.

 

Notwithstanding anything in this Section to the contrary, if for any reason the
EDGAR System and/or Borrower’s Home Page are not available to Borrower as is
required for making available the financial statements or reports referred to
above, Borrower shall then furnish a copy of such financial statements or
reports to Bank.

 

3.6          Notices.  Borrower shall notify Bank promptly in writing of any and
all of the following:

 

(a)           Any existing and/or threatened litigation, claims, investigations,
administrative proceedings, and similar actions affecting Borrower where, if
monetary in nature, the amount claimed is or may be Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) or more, and which (i) is not dismissed within
sixty (60) days of the filing thereof, and (ii) is not Covered by Insurance.

 

(b)           Any material adverse change in Borrower’s financial condition, any
material adverse change in Borrower’s operations, or any other circumstance,
event, or occurrence that results in a material adverse change in Borrower’s
ability to timely perform any of its obligations under any of the Loan
Documents.

 

(c)            Any notice that the Borrower’s business fails in any respect to
comply with any Requirement, and/or any substantial dispute between the Borrower
and any government authority.

 

(d)            Any (i) material dispute between the Borrower and any third party
franchisor or licensor, where such party’s franchise or license is material to
Borrower’s business, or (ii) any default or breach under any franchise agreement
or license agreement to which Borrower is a party, where the franchise or
license under such agreement is material to Borrower’s business.

 

(e)            Any change in the Borrower’s name, legal structure or business
structure, state in which the Borrower has filed its entity incorporation or
organizational documents, and/or location of its place of business or its chief
executive office if it has more than one place of business, Borrower’s
organizational identification number assigned by the state of its incorporation
or organization, and/or any change in the location of Borrower’s books and
records, which are currently located at Borrower’s chief executive office.

 

(f)             The institution of any steps by Borrower to withdraw from or
terminate any employee benefit plan as to which Borrower may have liability.

 

(g)            Any default, Event of Default, or Unmatured Event of Default
under any of the Loan Documents by Borrower and any alleged breach or default
any of the Loan Documents by Bank.

 

3.7          Audits.  Borrower shall allow Bank and its agents to inspect
Borrower’s properties and examine, audit, and make copies of Borrower’s books
and records at any reasonable time.  If any of Borrower’s properties, books, or
records are in the possession of a third party, Borrower authorizes that third
party to permit Bank or its agents to have access to perform inspections or
audits and to respond to Bank’s requests for information concerning such
properties, books and records.

 

3.8          Keeping Guarantors and Third Party Pledgors Informed.  If any
Credit Facility is guaranteed at any time, or of any third party has pledged or
hypothecated any collateral for any Credit Facility, Borrower shall keep each
such Guarantor and/or third party pledgor informed of Borrower’s financial
condition and business operations, and any and all other circumstances that may
affect Borrower’s ability to pay or perform its obligations under the Loan
Documents.  However, any failure to do so shall not give rise to any defense to
any Guarantor and/or third party pledgor.

 

10

--------------------------------------------------------------------------------


 

3.9          Use of Proceeds.  Borrower shall use the Loans for the purposes
described in Recital A. above unless other wise agreed in writing by Bank.

 

3.10        Performance of Acts.  Upon Bank’s request, Borrower shall perform
all acts necessary or advisable to perfect any lien or security interest
provided for in the Loan Documents or to carry out the intent of the Loan
Documents.

 

3.11        Maintenance of Properties; Preservation of Rights.  Borrower shall
make any repairs, renewals, or replacements to keep the Borrower’s properties in
good working condition.  Borrower shall obtain, preserve and maintain in good
standing, as applicable, all rights, privileges and franchises necessary or
desirable for the operation of Borrower’s business.

 

3.12        Indemnity Regarding Hazardous Substances and Other Risks.  Borrower
indemnifies, defends, and holds the Indemnified Parties harmless for, from, and
against any and all actual or threatened liabilities, claims, actions, causes of
action, judgments, orders, damages (including foreseeable and unforeseeable
consequential damages), costs, expenses, fines, penalties, and losses (including
sums paid in settlement of claims and all reasonable consultant, expert and
legal fees and expenses of Bank’s counsel), and any resulting damages, harm or
injuries to the person or property of any third parties, directly or indirectly
arising out of or resulting from (a) the use, generation, manufacture,
production, storage, release, threatened release, discharge, disposal or
presence of any Hazardous Substance by Borrower or any of its affiliates, and
the officers, directors, employees, and agents of each of them, (d) any failure
to satisfy any Requirements, (e) breach of any representation or warranty made
or given by Borrower to any of the Indemnified Parties, and/or (f) any claim or
cause of action of any kind by any party that any Indemnified Party is liable
for any act or omission of Borrower or any other person or entity in connection
with the ownership or operation or Borrower’s business or any property of
Borrower, excepting those arising out of, or resulting, solely from the
applicable Indemnified Party’s gross negligence or willful misconduct. 
Notwithstanding, anything to the contrary in any other Loan Document, the
provisions of this Section shall survive the termination of this Agreement and
the repayment of any and/or all of the Credit Facilities.

 

3.13        Other Debts.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower shall not have outstanding or
incur any direct or contingent debts or lease obligations (other than those to
Bank), or become liable for the debts of others.  This does not prohibit:

 

(a)           Acquiring goods, supplies, or merchandise on normal trade credit.

 

(b)           Endorsing negotiable instruments received in the usual course of
business.

 

(c)           Debts, lines of credit, and/or leases in existence on the date of
this Agreement previously disclosed in writing to Bank.

 

3.14        Other Liens.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower shall not create, assume, or
allow any security interest or lien (including judicial liens) on property
Borrower now or later owns, except:

 

(a)           Security agreements and other security instruments in favor of
Bank.

 

(b)           Liens for taxes not yet due.

 

(c)           Liens outstanding on the date of this Agreement previously
disclosed in writing to the Bank.

 

3.15        Negative Covenants.  Without Bank’s prior written consent, Borrower
shall not:

 

(a)            engage in any business activities substantially different from
Borrower’s present business;

 

11

--------------------------------------------------------------------------------


 

(b)            liquidate or dissolve Borrower’s business;

 

(c)            lease or dispose of all or a substantial part of Borrower’s
business or Borrower’s assets;

 

(d)            enter into any consolidation, merger, pool, joint venture,
syndicate or other combination;

 

(e)            acquire or purchase a business or its assets;

 

(f)             sell or otherwise dispose of any assets for less than fair
market value or enter into any sale and leaseback agreement covering any of its
fixed or capital assets;

 

(g)            make any loans, advances, or other extensions of credit to
anyone; or

 

(h)            sell or make any distribution of Borrower’s assets that could
adversely affect Borrower’s financial condition.

 

3.16        Tangible Net Worth.  Borrower shall maintain Tangible Net Worth as
of the end of each fiscal quarter in an amount of at least Seventeen Million
Five Hundred Thousand and No/100 Dollars ($17, 500,000.00) (the “Minimum TNW
Amount”); provided, however, that such Minimum TNW Amount shall be increased
annually, as of the end of each fiscal year of Borrower, by an amount equal to
fifty percent (50%) of Borrower’s positive net income in accordance with GAAP.

 

3.17        Fixed Charge Coverage Ratio.  Borrower shall maintain a Fixed Charge
Coverage Ratio of at least 1.20 to 1.00.  This Fixed Charge Coverage Ratio shall
be tested quarterly on a rolling four (4) quarter basis, calculated at the end
of each fiscal quarter, using the results of that fiscal quarter and each of the
three (3) immediately preceding fiscal quarters.

 

3.18        Current Ratio.  Borrower shall maintain, a ratio of current assets
to current liabilities of at least 1.50 to 1.00.  This current ratio shall be
tested quarterly.  For purposes of this calculation of Borrower’s current ratio,
borrowings under Facility 1 shall be deemed to be current liabilities.

 

3.19        Employee Benefit Plans; ERISA Compliance.  Borrower shall at all
times maintain, and cause each Guarantor to at all times maintain, each employee
benefit plan as to which Borrower, or any Guarantor, as the case may be, may
have any liability, in compliance with all applicable laws, rules, and
regulations.  Borrower shall at all times comply with, and cause each Guarantor
to comply with, the provisions of ERISA with respect to any retirement or other
employee benefit plan to which it/they is/are a party as employer.  As soon as
possible after Borrower knows, or has reason to know, that any Reportable Event
(as defined in ERISA) with respect to any such plan of Borrower or any Guarantor
has occurred, it shall furnish to Bank a written statement setting forth details
as to such Reportable Event and the action, if any, which Borrower or applicable
Guarantor proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event furnished to the Pension Benefit Guaranty
Corporation.

 

4.             Representations and Warranties.  Borrower promises that each
representation and warranty set forth below is and will be true, accurate and
correct as of the date of this Agreement.  Each Request for Credit delivered to
Bank will be deemed a reaffirmation of each and every representation and
warranty made by Borrower in this Agreement.

 

4.1          Authority; Enforceability.  Borrower has complied with any and all
laws and regulations concerning its organization, existence, and the transaction
of its business.  Borrower is authorized to execute, deliver, and perform its
obligations under the Loan Documents.  Those documents are valid and binding
obligations of Borrower.

 

4.2          Compliance With Law.  Borrower is familiar and has complied with
all of the Requirements, as well as all other applicable laws, regulations, and
ordinances.  No provision or obligation of Borrower

 

12

--------------------------------------------------------------------------------


 

contained in any of the Loan Documents violates any of the Requirements or any
order or ruling of any court or governmental entity.

 

4.3          No Violation.  The execution and delivery of this Agreement and the
other Loan Documents and performance by Borrower of its obligations hereunder
and thereunder will not result in a default under any other material agreement
to which Borrower is a party.

 

4.4          No Claims.  No claims, actions, proceedings, or investigations are
pending against Borrower, except for those previously disclosed by Borrower to
Bank in writing.  To the best of Borrower’s knowledge, no threat of any such
claim, action, proceeding, or investigation exists, except for those previously
disclosed by Borrower to Bank in writing.

 

4.5          Financial Information.  All financial information delivered to
Bank, including all information relating to the financial condition of Borrower
and/or any of its Affiliates fairly and accurately represents the financial
condition being reported on as of its date.  All such information is prepared in
accordance with GAAP consistently applied, unless otherwise noted.  There has
been no material adverse change in the financial condition of Borrower and/or
any of its Affiliates, except as previously disclosed to Bank in writing in
later financial information and found acceptable to Bank in its sole and
absolute discretion.

 

4.6          Accuracy.  All reports, documents, instruments, information, and
forms of evidence delivered to Bank concerning the Credit Facilities or required
by this Agreement, any loan commitment, and/or the other Loan Documents are
accurate, correct, and sufficiently complete to give Bank true and accurate
knowledge of their subject matter.  None of them contains any misrepresentation
or material omission.

 

4.7          Taxes.  Borrower has filed all required state, federal, and local
income tax returns and has paid all taxes when due and payable.  Borrower knows
of no basis for any additional assessment of taxes.

 

4.8          Borrower Not a “Foreign Person”.  Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.

 

4.9          No Breaches or Defaults. No event has occurred and is continuing
which would constitute a default or Event of Default (as defined in the
applicable document) or an Unmatured Event of Default under any of the Loan
Documents.

 

4.10        Disclosure to Guarantors and Third Parties.  Before any Guarantor
and/or any other third party (if any) became obligated in connection with the
Credit Facilities (or any of them) or under any of the Loan Documents, Borrower
made full disclosure to that Guarantor and/or third party trustor or pledgor
regarding Borrower’s financial condition and business operations, and all other
circumstances bearing upon Borrower’s ability to pay and perform its obligations
under the Loan Documents.

 

5.             Default and Remedies.

 


5.1          EVENTS OF DEFAULT.  AN EVENT OF DEFAULT WILL OCCUR UNDER THIS
AGREEMENT UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


 

(a)           Borrower fails to make any payment of principal or interest under
the Note within ten (10) days after the date when due; or

 

(b)           Borrower fails to comply with any provision or covenant contained
in this Agreement calling for the payment of money and does not cure that
failure within ten (10) days after written notice from Bank; or

 

(c)           Borrower or any Guarantor becomes insolvent or the subject of any
Insolvency Proceeding, or any such party consents to the appointment or taking
of possession by a receiver (or similar official) with respect to its business
or property, or makes an assignment for the benefit of creditors; provided,
however, that any involuntary Insolvency Proceeding shall not be considered an
Event of Default

 

13

--------------------------------------------------------------------------------


 

hereunder if it is either (i) consented to in writing by Bank, or (ii) dismissed
within ninety (90) days of the filing thereof; or

 

(d)           Borrower or any Guarantor dissolves or liquidates; or

 

(e)           Any representation or warranty when made or given in any of the
Loan Documents proves to be false or misleading in any material respect; or

 

(f)            A material adverse change in Borrower’s or any Guarantor’s
financial condition, or an event or condition materially impairing Borrower’s or
any Guarantor’s ability to repay the Loan occurs; or

 

(g)           Borrower fails to meet the conditions of, or fails to perform any
obligation under, any other agreement Borrower has with Bank or any affiliate of
Bank; or

 

(h)           Any Guarantor fails to meet the conditions of, or fails to perform
any obligation under, any other agreement any of Guarantor or such affiliated
person has with Bank or any affiliate of Bank (subject to applicable notice and
cure periods); or

 

(i)            Borrower defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Borrower has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation; or

 

(j)            Any Guarantor defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Guarantor has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation (each subject to applicable notice and cure periods);
or

 

(k)           Any of the following occurs:  (i) a lawsuit is filed against
Borrower or any Guarantor where the amount claimed is Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) or more and which (A) is not dismissed within
sixty (60) days of the filing thereof, and (B) is not Covered by Insurance, (ii)
a judgment or judgments are entered against Borrower or any Guarantor, or (iii)
any government authority takes action materially adversely affecting Borrower’s
or any Guarantor’s ability to repay the Loan; or

 

(l)            Bank fails to have an enforceable first-priority lien on or
first-priority security interest in any property given as security for the Loan
(except as otherwise agreed by Bank in writing); or

 

(m)          Under any of the Loan Documents, a default or an Event of Default
(as defined in that document, subject to applicable notice and cure periods)
occurs.

 

(n)           A default or Event of Default (as defined in that document,
subject to applicable notice and cure periods) occurs under any Guaranty, or any
Guaranty becomes unenforceable for any reason, or any Guarantor purports to
revoke or terminate its Guaranty; or

 

(k)           Borrower has failed to timely deliver to Bank any Compliance
Certificate, or fails to maintain (i) the minimum Tangible Net Worth required
under Section 3.16, or (ii) the minimum Fixed Charge Coverage Ratio required
under Section 3.17, or (iii) the minimum current ration required under Section
3.18; or

 

(l)            Borrower fails to comply with any provision contained in this
Agreement, other than those events specifically referred to above and thus set
out as separate Events of Default in this Section 5.1.

 

5.2          Remedies.

 

(a)           If an Event of Default occurs under this Agreement, Bank may
exercise any right or remedy under any of the Loan Documents or otherwise
available at law or in equity, and all of Bank’s rights and remedies are
cumulative.  If any Event of Default occurs, Bank’s obligation to lend under the
Loan

 

14

--------------------------------------------------------------------------------


 

Documents automatically terminates, and Bank in its sole and absolute discretion
may withhold any one or more disbursements.  Bank may also withhold any one or
more disbursements after an Unmatured Event of Default occurs and is
continuing.  By making any disbursement under any Credit Facility, Bank will not
be deemed to have waived any Event of Default unless Bank agrees otherwise in
writing in each instance.

 

(b)           If Borrower becomes the subject of any Insolvency Proceeding
(which, if an involuntary Insolvency Proceeding has not been (i) consented to in
writing by Bank, or (ii) dismissed within ninety (90) days of the filing
thereof), all of Borrower’s obligations under the Loan Documents automatically
become immediately due and payable upon the filing of the petition commencing
such proceeding, all without notice of default, presentment or demand for
payment, protest, or notice of nonpayment or dishonor, or other notices or
demands of any kind or character.  Upon the occurrence of any other Event of
Default, all of Borrower’s obligations under the Loan Documents may become due
and payable immediately without notice of default, presentment, or demand for
payment, protest, or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all at Bank’s option, exercisable in its sole
and absolute discretion.  If such acceleration occurs, Bank may apply any
undisbursed loan funds and any sums in the Account (if any) to Borrower’s
obligations under the Loan Documents, in any order and proportions as Bank may
determine in its sole and absolute discretion.

 

(c)           As security for the payment and performance of all obligations of
Borrower under the Loan Documents, Borrower hereby grants Bank a security
interest in, a lien on, and an express contractual right to set off against all
depository account balances, cash, and any other property of Borrower now or
hereafter in the possession of Bank and the right to refuse to allow withdrawals
from any account.  Without limiting the foregoing, the security interest granted
herein and the right of setoff granted to Bank hereunder is intended to cover
and include the Account.  Bank may, at any time upon the occurrence of any
default or Event of Default or Unmatured Event of Default under this Agreement
or any other Loan Document, setoff against any amounts outstanding under any of
the Credit Facilities whether or not such Credit Facility or any portion thereof
is then due or has been accelerated, all without any advance or contemporaneous
notice of demand of any kind to Borrower, such notice and demand being expressly
waived.

 

6.             Waiver of Jury Trial.  BORROWER HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OR OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DISCUSSIONS, DEALINGS, OR
ACTIONS OF THE PARTIES TO THIS AGREEMENT OR EITHER OF THEM (WHETHER ORAL OR
WRITTEN) WITH RESPECT THERETO, OR TO THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AT LAW OR IN EQUITY, INCLUDING
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER HEREBY CONSENTS AND AGREES THAT
ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY A TRIAL
COURT WITHOUT A JURY, AND THAT EITHER PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE BORROWER TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.  BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF THIS AGREEMENT AND EACH OTHER
DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR BANK IN MAKING THE LOAN.  BORROWER FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.

 

7.             Miscellaneous Provisions.

 

7.1          No Waiver; Consents.  Each waiver by Bank must be in writing, and
no waiver may be construed as a continuing waiver.  No waiver shall be implied
from Bank’s delay in exercising or failure to exercise any right or remedy
against Borrower.  Bank’s consent to any act or omission by Borrower shall not

 

15

--------------------------------------------------------------------------------


 

be construed as a consent to any other or subsequent act or omission or as a
waiver of the requirement for Bank’s consent to be obtained in any future or
other instance.  All Bank’s rights and remedies are cumulative.

 

7.2          Standard for Bank Approvals; Purpose and Effect of Bank Approval.
Unless a different standard is specifically prescribed, (a) all documents and
items submitted to Bank under this Agreement or under the other Loan Documents
must be acceptable to Bank in its sole and absolute discretion, and (b) consents
and approvals by Bank required under this Agreement or under the other Loan
Documents shall be in Bank’s sole and absolute discretion.  Bank’s approval of
any matter in connection with any Credit Facility is for the sole purpose of
protecting Bank’s and rights.  No such approval shall result in a waiver of any
default of Borrower.  In no event shall Bank’s approval be a representation of
any kind with regard to the matter being approved.

 

7.3          No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of Bank and Borrower and their
permitted successors and assigns.  No trust fund is created by this Agreement,
and no other persons or entities have any right of action under this Agreement
or any right to any funds, credit, or financial accommodation under any Credit
Facility.

 

7.4          Joint and Several Liability.  If more than one person or entity
executes this Agreement as Borrower, each shall be jointly and severally liable
to Bank for the faithful performance of the obligations of Borrower under this
Agreement and the other Loan Documents.

 

7.5          Notices.  All notices given under this Agreement shall be in
writing and be given by personal delivery, overnight receipted courier (such as
UPS, Airborne, or Federal Express) or by registered or certified United States
mail, postage prepaid, sent to the party at its address appearing below its
signature.  Notices shall be effective upon the first to occur of receipt, when
proper delivery is refused, or the expiration of forty-eight (48) hours after
deposit in registered or certified United States mail as described above. 
Addresses for notice may be changed by any party by notice to any other party in
accordance with this Section.  If Borrower is a partnership, service of any
notice on any general partner of Borrower is effective service on Borrower for
all purposes. If more than one person or entity executes this Agreement as
Borrower, service of any notice on any one Borrower shall be effective service
on all Borrower parties for all purposes.

 

7.6          Actions.  Bank shall have the right, but not the obligation, to
commence, appear in, and defend any action or proceeding that might affect its
security or its rights, duties, or liabilities relating to the Credit Facilities
or any of the Loan Documents.  Borrower shall pay promptly on demand all of
Bank’s out-of-pocket costs, expenses, and reasonable legal fees and expenses of
Bank’s counsel incurred in those actions or proceedings.

 

7.7          Attorneys’ Fees.  In any lawsuit or arbitration arising out of or
relating to this Agreement, the Loan Documents or any of the Credit Facilities,
the prevailing party will be entitled to recover from each other party such sums
as the court or arbitrator adjudges to be reasonable attorneys’ fees in the
action or arbitration, in addition to costs and expenses otherwise allowed by
law.  In all other actions or proceedings, including any matter arising out of
or relating to any Insolvency Proceeding, Borrower agrees to pay all of Bank’s
costs and expenses, including reasonable attorneys’ fees, incurred in enforcing
or protecting Bank’s rights or interests.  From the time(s) incurred until paid
in full to Bank, all such sums shall bear interest at the Default Rate. 
Whenever Borrower is obligated to pay or reimburse Bank for any attorneys’ fees,
those fees include the allocated costs for services of in-house counsel, to the
extent not prohibited by applicable law.

 

7.8          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without regard to the
choice of law rules of that State, except to the extent that any of such laws
may now or hereafter be preempted by Federal law.  Borrower consents to the
jurisdiction of any Federal or State court within the State of Arizona, submits
to venue in such state, and also consents to service of process by any means
authorized by Federal law or the law of such state.  Without limiting the
generality of the foregoing, Borrower hereby waives and agrees not to assert by
way of motion, defense, or otherwise in such suit, action, or proceeding, any
claim that (i) Borrower is not subject to the jurisdiction of the courts of the
above-referenced state or the United States District Court for such state, or
(ii) such suit, action, or proceeding is brought in an inconvenient forum, or
(iii) the venue of such suit, action, or proceeding is improper.

 

16

--------------------------------------------------------------------------------


 

7.9          Heirs, Successors, and Assigns; Participations.  The terms of this
Agreement shall bind and benefit the heirs, legal representatives, successors,
and assigns of the parties; provided, however, that Borrower may not assign this
Agreement or any rights under any Credit Facility, or assign or delegate any of
its rights or obligations, without the prior written consent of Bank in each
instance.  Bank in its sole and absolute discretion may sell or assign any
Credit Facility or participations or other interests in all or part of Credit
Facility on the terms and subject to the conditions of the Loan Documents, all
without notice to or the consent of Borrower.  Also without notice to or the
consent of Borrower, Bank or its affiliates may disclose to any actual or
prospective purchaser of any securities issued or to be issued by Bank and to
any actual or prospective purchaser or assignee of any participation or other
interest in any Credit Facility (whether under this Agreement or otherwise), any
financial or other information, data or material in Bank’s possession relating
to Borrower or any Credit Facility.

 

7.10        Relationships With Other Bank Customers.  From time to time, Bank
may have business relationships with Borrower’s customers, suppliers,
contractors, tenants, partners, members, shareholders, officers, or directors,
or with businesses offering products or services similar to those of Borrower,
or with persons seeking to invest in, borrow from, or lend to Borrower. 
Borrower agrees that Bank may extend credit to such parties and take any action
it deems necessary to collect the credit, regardless of the effect that such
extension or collection of credit may have on Borrower’s financial condition or
operations.  Borrower further agrees that in no event shall Bank be obligated to
disclose to Borrower any information concerning any other Bank customer.

 

7.11        Severability.  The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision.  If any
court of competent jurisdiction determines any provision of this Agreement or
any of the other Loan Documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part of the Loan Documents.

 

7.12        Interpretation.  Whenever the context requires, all words used in
the singular shall be construed to have been used in the plural, and vice versa,
and each gender shall include any other gender.  The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”  No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.  Whenever any provision of this Agreement,
including any representation, covenant, or Event of Default contained herein,
applies to a guarantor, third party pledgor, or any other party to any Loan
Document other than Borrower, such provision only applies to such party during
the time that such party’s guaranty, pledge, or other Loan Document, as
applicable, remains in effect.

 

7.13        Amendments.  This Agreement may not be modified or amended except by
a written agreement signed by the party against whom enforcement is sought.

 

7.14        Counterparts.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts
constitute but one and the same document.

 

7.15        Language of Agreement.  The language of this Agreement shall be
construed as a whole according to its fair meaning and not strictly for or
against any party.

 

7.16        Exchange of Information.  Borrower agrees that Bank may exchange or
disclose financial and other information about Borrower with or to any of Bank’s
affiliates or other related entities and with any party that acquires a
participation or other interest in all or part of any Credit Facility.

 

7.17        Survival.  The representations, warranties, acknowledgments, and
agreements set forth herein shall survive the date of this Agreement.

 

7.18        Further Performance.  Borrower, whenever and as often as they shall
be requested by Bank, shall execute, acknowledge, and deliver, or cause to be
executed, acknowledged, and delivered to Bank, such further instruments and
documents, and do any and all things as may be requested, in order to carry out
the intent and purpose of this Agreement and the other Loan Documents.

 

17

--------------------------------------------------------------------------------


 

7.19        Time is of the Essence.  Time is of the essence in the performance
of this Agreement and the other Loan Documents by Borrower, and each and every
term thereof.

 

7.20        Recitals.  The recitals to this Agreement set forth above in the
“Factual Background” are true, complete, accurate, and correct, and such
recitals are incorporated hereby by reference.

 

7.21        Loan Commission.  Except as otherwise agreed in writing by Bank: 
(a) Bank shall not be obligated to pay any brokerage commission or fee in
connection with or arising out of any Credit Facility, and (b) Borrower shall
pay any and all brokerage commissions or fees arising out of or in connection
with the Credit Facilities.

 

7.22        Patriot Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (as such maybe amended or recodified from time to time, the
“Patriot Act”):

 

(a)           Important Information About Procedures for Opening a New Account. 
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Borrower is hereby
notified that when Borrower opens an account, including but not limited to any
Borrower’s Funds Account, and any reserve account that may be required pursuant
to the terms of this Agreement, (i) if Borrower is not an individual, Bank will
ask for Borrower’s name, taxpayer identification number, business address, and
other information that will allow Bank to identify Borrower, and may also ask to
see Borrower’s legal organizational documents or other identifying documents,
and (ii) if Borrower is an individual, Bank will ask for Borrower’s name,
taxpayer identification number, residential address, date of birth, and other
information that will allow Bank to identify Borrower, and may also ask to see
Borrower’s driver’s license or other identifying documents.

 

(b)           Government Regulation.  Borrower shall not (a) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (b) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act.

 

7.23        Integration and Relation to Loan Commitment.  The Loan Documents (a)
integrate all the terms and conditions mentioned in or incidental to this
Agreement, (b) supersede all oral negotiations and prior writings with respect
to their subject matter, including Bank’s loan commitment to Borrower, and
(c) are intended by the parties as the final expression of the agreement with
respect to the terms and conditions set forth in those documents and as the
complete and exclusive statement of the terms agreed to by the parties.  No
representation, understanding, promise or condition shall be enforceable against
any party unless it is contained in the Loan Documents.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other agreement or instrument, including any other Loan Document,
the terms, conditions and provisions of this Agreement shall prevail.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of the
date first above written.

 

“BORROWER”

 

 

 

POORE BROTHERS, INC.,

Address for notices to Borrower:

Poore Brothers, Inc.,
3500 S La Cometa Drive
Goodyear, Arizona  85338
Attention:  Rick Finkbeiner

a Delaware corporation

 

By:

/s/ Rick Finkbeiner

 

 

Rick Finkbeiner, Senior Vice President,
Chief Financial Officer, Secretary, and
Treasurer

 

19

--------------------------------------------------------------------------------


 

“BANK”

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

Address for notices to Bank:

U.S. Bank National Association
101 North First Avenue, Suite 1600
Phoenix, AZ  85003
Attention:  Commercial Banking

a national banking association

 

 

By:

/s/ Bradley Parker

 

 

Bradley D. Parker, Senior Vice President

 

20

--------------------------------------------------------------------------------